Citation Nr: 1326726	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for arthritis of the left knee with chondromalacia for the period prior to November 6, 2006.

2.  Entitlement to a rating in excess of 30 percent for a total left knee replacement beginning on January 1, 2008.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee with chondromalacia.

4.  Entitlement to a compensable evaluation prior to June 18, 2012 and a rating in excess of 20 percent beginning June 18, 2012 for instability of the right knee. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 20, 2010.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the RO, inter alia, denied the Veteran's claims for increased ratings for arthritis of both knees with bilateral chondromalacia.

In January 2005, the RO partially granted the Veteran's claims for an increased rating, and assigned a 30 percent rating for left knee arthritis and a 10 percent rating for right knee arthritis, both effective November 5, 2002.  However, inasmuch as a higher rating is available for knee disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2008, the Board remanded the instant matters to the Appeals Management Center (AMC) for additional development and adjudication.

In February 2012, the Veteran testified before the undersigned at a RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In May 2012, the Board remanded the instant matters to the AMC for additional development and adjudication.

In a December 2012 rating decision, the AMC awarded a separate 20 percent rating for right knee instability, effective June 18, 2012.  Entitlement to TDIU was also granted, effective August 20, 2010.  

The Veteran has asserted that he is not employable, at least in part, due to his service-connected knee disorders.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's claim for an increased rating for his service connected bilateral knee disorder has been pending since November 2002.  In light of Rice, a claim for TDIU for the appellate period prior to August 20, 2010 must also be considered.  Also, the Board considers the RO's establishment of separate service connection for instability of the right knee as an overall award of a higher rating for the right knee disability in the claim for increased benefits for the right knee that has been pending since November 2002.  As such, the issue of entitlement to a separate compensable evaluation prior to June 18, 2012 and a rating in excess of 20 percent for instability of the right knee is properly before the Board. 

A review of the Virtual VA claims processing system reveals VA treatment records dated through May 2012; the December 2012 supplemental statement of the case  (SSOC) notes review of the Veteran's VA treatment records.


FINDINGS OF FACT

1.  Prior to November 6, 2006, the Veteran's arthritis of the left knee with chondromalacia resulted in reduced range of motion that included extension to no more than five degrees and flexion to no less than 106 degrees and intermittent mild instability; but was not productive of locking; ankylosis, subluxation, impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.

2.  Slight lateral instability of left knee has been intermittently demonstrated prior to November 6, 2006; there was no evidence of moderate lateral instability or moderate recurrent subluxation.

3.  As of January 1, 2008, the Veteran's total left knee replacement has been manifested by complaints of pain and tenderness, stiffness, weakness, and objective evidence of some painful motion; there has been no objective evidence of severely limited motion (to include as due to pain), severe weakness and/or ankylosis also have not been shown.

4.  Throughout the course of this appeal, the Veteran's arthritis of the right knee with chondromalacia resulted in reduced range of motion that included extension to no more than five degrees and flexion to no less than 90 degrees; but was not productive of locking; ankylosis, subluxation, impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.

5.  No more than slight instability of the right knee has been demonstrated prior to June 18, 2012; and no more than moderate instability of the right knee has been demonstrated beginning June 18, 2012.  

6.  The probative evidence of record does not show that the Veteran was no longer able to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his right and left knee disabilities prior to August 20, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for arthritis of the left knee with chondromalacia, prior to November 6, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5003, 5061, 5262 (2012).

2.  The criteria for a separate 10 percent rating for left knee lateral instability for the period prior to November 6, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71, 4.71a, 5257 (2012). 

3.  The criteria for a rating in excess of 30 percent for a total left knee replacement, beginning on January 1, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 5055 (2012).

4.  The criteria for a rating in excess of 10 percent for arthritis of the right knee with chondromalacia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5003, 5061, 5262  (2012).

5.  The criteria for a separate rating of 10 percent for instability of the right knee are met prior to June 18, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5257 (2012).

6.  The criteria for a rating in excess of 20 percent for instability of the right knee are not met beginning June 18, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5257  (2012).

7.  The criteria for a TDIU prior to August 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A January 2002 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for an increased rating for arthritis of both knees.  That letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

In March 2006, the Veteran was provided the notice regarding general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  After the issuance of the March 2006 letter, and the opportunity for the Veteran to respond, the January 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

A March 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating for a knee arthritis and limitation of motion and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had increased in severity.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could discuss how his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in an August 2009 letter.  The timing deficiency with regard to the March 2009 and August 2009 letters were cured by readjudication of the claims in January 2010 SSOC after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its May 2012 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  An August 2010 response from the Social Security Administration (SSA) indicated that the Veteran did not receive disability benefits under Title II or Title XVI.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative in support of his appeal.  

In a May 2012 letter, in accordance with the Board's May 2012 remand directives, the Veteran was asked to complete an authorization form to allow VA to obtain records from Mercy Medical Center; the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233(1993).  As previously indicated, the RO/AMC requested that the Veteran complete an appropriate authorization form to allow VA to seek specific private treatment records in a May 2012 letter.  Under these circumstances, the Board finds that, with respect to this request, no further RO/AMC action in this regard is required. 

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's left and right knee symptoms, as well as the impact of these symptoms on his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, while the hearing discussion revealed additional records, the Board subsequently remanded the case in order to obtain them.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

 A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).   See 38 C.F.R. § 4.71, Plate II. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Left Knee Prior to November 6, 2006

Historically, for this appellate period, the Veteran's left knee disability has been characterized as arthritis with chondromalacia and the rating has been assigned under Diagnostic Codes 5003-5261, the diagnostic codes for degenerative arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Codes 5260 and 5261).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R.     § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a zero rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.   38 C.F.R. § 4.71a.   The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Pertinent to this period, the relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examinations conducted in November 2002, March 2004 and February 2006.  This evidence establishes that, on range of motion testing, the Veteran's left knee flexion was limited to 106 degrees and that extension was to five degrees, at worst.  In addition, objective examination found intermittent pseudolaxity.  These findings are indicative of a level of impairment consistent with no more than the 10 percent rating assigned for this appeal period for limitation of motion.  The Veteran at least meets the criteria for a zero-percent rating under Diagnostic Code 5261 with extension to 5 degrees that would entitle him to no more than 10 percent under Diagnostic Code 5003 which is clearly not to his advantage given the currently assigned 30 percent rating.  However, as discussed below, a separate rating of 10 percent for slight left knee instability is also warranted for this appeal period.

A November 2002 VA examination report noted the Veteran's reports of general knee pain and stiffness as well as an overall decline in function.  Physical examination revealed moderate effusion, generalized pain with palpation and moderate crepitus.  There was no anterior/posterior or lateral instability noted.

A March 2004 VA examination report reflected the Veteran's complaints of retropatellar pain, heat, effusion, stiffness and giving way in the left knee.  Locking or specific flare-ups were denied.  He reported that he must sit down after standing for 30 to 45 minutes.  Physical examination revealed "obvious" arthritic changes in the left knee.  Range of motion was from zero degrees to 130 degrees with a complaint of tightness at the end point of flexion.  Repetitive motion did not result in complaints of fatigability or incoordination.  There was pseudolaxity of the left knee but McMurray's sign was negative.  An accompanying X-ray revealed severe degenerative changes with a complete loss of medial compartment.

A February 2006 VA examination report reflected the Veteran's complaints of retropatellar pain along the lateral medial aspects of the left knee that was chronic and variable with no specific flare-ups.  Other complaints included effusions, stiffness and occasional giving way.  Redness, heat and locking were denied.  Physical examination was negative for erythema or tenderness.  Flexion was to 106 degrees with pain beginning at 94 degrees.  Repetitive motion did not reveal any additional limitation of motion.  There was no laxity found and McMurray's was not found.

A February 2006 VA treatment note indicated that the Veteran's left knee range of motion was from zero degrees to 110 degrees with crepitus.  Medial joint line tenderness was noted.  There was medial pseudolaxity without varus/valgus instability.

A September 2006 VA treatment note indicated that the Veteran's left knee range of motion was from five degrees to 110 degrees with crepitus, mild effusion and medial joint line tenderness.  Medial pseudolaxity was also present.

An October 2006 VA treatment note indicated that the Veteran's left knee range of motion was from zero degrees to 125 degrees.  Varus alignment with medial pseudolaxity was also found.

The Veteran underwent a total left knee replacement on November 6, 2006.

As regards limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected left knee disability was  manifested by extension to five degrees and flexion to 106 degrees, at worst.  Such findings do not support the minimum, compensable rating under either diagnostic code.  A March 2004 X-ray demonstrated severe degenerative changes.  Therefore, a rating in excess of the current 30 percent based upon limitation of motion is not assignable.

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his February 2006 VA examination, the Veteran reported knee pain and there was objective evidence of pain (i.e. tenderness) was found on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of left knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 15 degrees or less or a loss of extension to 30 degrees or more, even after taking reported pain into consideration.  Moreover, to the extent that pain was reported by the Veteran after repetitive motion testing at his VA examination, the VA examiner noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that, for the period under consideration, a rating in excess of 30 percent cannot be granted for the left knee on the basis of limited motion.  Indeed, the RO found that limitation of motion would not warrant a higher evaluation but there was evidence of severe degenerative changes of the left knee, objective findings of effusion of the knee, and complaints of knee pain with weight-bearing such that a 30 percent rating was warranted under 38 C.F.R. § 4.40 and 4.45.   See January 2005 RO rating decision.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Moreover, the post-service radiological studies, treatment notes and the VA examination report simply do not reflect objective findings of ankylosis in the knee, or any suggestion that the Veteran effectively experiences ankylosis of the knee.  

With regards to instability under Diagnostic Code 5257, the Veteran has generally reported instability and that his knee gave way.  Objective examination found pseudolaxity in March 2004, September 2006 and October 2006 but found no such laxity in November 2002 and February 2006.  Similarly, McMurray's sign was not found or was negative in March 2004 and February 2006.  Affording the Veteran all reasonable doubt, a separate 10 percent rating based upon slight lateral instability is warranted for the period prior to November 6, 2006.  A rating in excess of 10 percent is not warranted as the objective evidence establishes that these symptoms were intermittent on examination and medial laxity was only objectively demonstrated on varus compression.  In addition, the clinical evidence was negative for recurrent subluxation and the Veteran has not alleged such symptoms.  38 C.F.R. § 4.71a, 5257. 

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the left knee prior to November 6, 2006.  There are no objective medical findings of, and the Veteran has not alleged, ankylosis, locking, impairment of the tibia or fibula, genu recurvatum.  In the absence of such findings, evaluating either of the Veteran's left knees under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this period.

The Veteran is competent to report on symptoms and credible to the extent that he sincerely believes that the severity of his left knee is reflective of a higher degree of compensation level.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The examination findings show that the 30 percent rating assigned under Diagnostic Code 5003-5261 is appropriate and the separate rating of 10 percent under Diagnostic Code 5257 is appropriate.  

B.  Left Knee Beginning on January 1, 2008

As previously indicated, the Veteran underwent a total left knee replacement on November 6, 2006.  He was awarded a 100 percent rating from November 6, 2006 to January 1, 2008.

Historically, during this appellate period, the Veteran's left knee disability has been characterized as a total knee replacement and the rating has been assigned under Diagnostic Code 5055, the diagnostic code for a knee replacement.  That diagnostic code provides for assignment of a 100 percent rating for one year following the implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a temporary total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5055.

Pertinent to this period, the relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examinations conducted in February 2008, October 2009, December 2010 and June 2012.  This evidence establishes that, on range of motion testing, the Veteran's left knee flexion was limited to 60 degrees and that extension was to five degrees, at worst.  In addition, objective examination revealed only intermittent tenderness or pain and only mild weakness.  These findings are indicative of a level of impairment consistent with no more than the 30 percent rating assigned for this appeal period for intermittent residual weakness, pain or limitation of motion following the total knee replacement.  

A February 2008 VA examination report reflected the Veteran's complaints of morning stiffness, intermittent pain and problems with walking and stopping despite his left knee prosthesis.  Physical examination revealed clicks or snaps without crepitation, masses behind the knee, instability, patellar abnormality or meniscus abnormality.  Flexion was from zero degrees to 90 degrees with pain beginning at 90 degrees while extension was from 90 degrees to zero degrees with pain beginning at 10 degrees.  There was no additional limitation of motion on repetitive use.

A September 2009 VA treatment note indicated that the Veteran's knee was non-tender upon palpation of the joint and surrounding tissues with stable hardware.  There was no erythema or ecchymosis.  He was able to fully extend his knee and could flex to approximately 60 degrees.

An October 2009 VA examination report reflected the Veteran's reports that his knee pain was worse now than it was prior to his knee replacement surgery.  Other symptoms included limited flexion, difficulty bending down or getting on the floor, incoordination, weakness and stiffness as well as anterior or lateral pain.  Giving way, instability, episodes of dislocation or subluxation, locking episodes and effusions were denied.  Physical examination revealed tenderness at the lateral aspect of the knee and along the iliotibial band without crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Flexion was from zero degrees to 110 degrees with objective evidence of pain with active motion and following repetitive motion.  There was no additional limitation after three repetitions of range of motion.

An October 2010 VA treatment note indicated that there was no laxity or palpable joint tenderness found in the knee.

A December 2010 VA examination report reflected the Veteran's complaints of constant knee pain in the lateral knee joint and limited range of motion.  Gait was slightly antalgic and required the use of a cane for walking outside.  Physical examination revealed tenderness but was negative for increased heat, redness, edema or effusion.  Flexion was from zero degrees to 115 degrees with pain at 120 degrees.  Extension was from zero degrees to 10 degrees.  Repetitive motion produced increased pain, weakness, lack of endurance, fatigue and incoordination with flexion to 115 degrees.  The weakness in extension and flexion was found to be mild.

A December 2010 VA examination report reflected the Veteran's complaints of constant pain across the knee joint that was worse with climbing, walking, standing, driving and sitting.  Physical examination revealed crepitus but was negative for increased heat, redness, tenderness, edema or effusion.  Flexion was from zero degrees to 130 degrees and extension was to five degrees, with pain on range of motion.  Repetitive motion testing produced increased pain, weakness, lack of endurance, fatigue and incoordination with flexion to 115 degrees.

A March 2011 VA treatment note reflected the Veteran's complaints of chronic lateral type knee pain from his Iliotibial (IT) band.  Range of motion testing was from zero degrees to 125 degrees.  There was mild tenderness to palpation over the IT band and his knee was stable to varus and valgus testing.  There was no effusion.

During a February 2012 hearing, the Veteran testified that he continued to have problems with his left knee following his knee replacement, in that his bands never correctly healed.  He had difficulty getting up, as his knees were stiff in the morning, and had difficulty standing for more than 20 minutes.

A June 2012 VA knee Disability Benefits Questionnaire (DBQ) report reflected the Veteran's complaints of numbness and intermittent stabbing pain in the lateral aspect of the anterior left knee just off the patella.  He also reported that his left knee had not improved after his total knee replacement.  Physical examination was negative for tenderness or pain to palpation of the joint line or soft tissues.  Flexion was to 120 degrees and extension was to zero degrees with no objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Lachman test, posterior drawer test and valgus-varus pressure were found to be normal.  There was no evidence of patellar subluxation or dislocation and there were no meniscal conditions present.  No residuals or symptoms due to the total knee replacement were found.  An accompanying X-ray revealed a left knee arthroplasty.

The Board finds that the medical evidence does not indicate chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.

As discussed above, pain or tenderness was found in October 2009 and in October 2010 but not elicited in September 2006, October 2010, December 2010 and June 2012.  Although weakness in extension and flexion was found in December 2010, the examiner determined that it was mild.  While there has been evidence of intermittent weakness and pain, range of motion findings have not revealed a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261 much less severe.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The Board emphasizes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Here, there is no probative evidence to support a finding that, at any point since January 1, 2008, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling-to include on repeated use and during flare-ups-to support assignment of a rating in excess of 30 percent under any applicable diagnostic code predicated on limitation of motion.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Chronic severe painful motion or weakness has not been objectively demonstrated.  While the Veteran complained of flare-ups on VA examination in December 2010 and June 2012, a higher rating cannot be based on medical speculation and certainly not lay speculation.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for assignment of a higher rating, which there is none here.  As such, a rating in excess of 30 percent is not warranted. 

In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes that the severity of his left knee is reflective of a higher degree of compensation level.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The examination findings show that the 30 percent rating assigned under Diagnostic Code 5055 is appropriate.  

C.  Right Knee

Historically, the Veteran's right knee disability has been characterized as arthritis with chondromalacia and the rating has been assigned under Diagnostic Codes 5003-5261, the diagnostic codes for degenerative arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Pertinent to this period, the relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examinations conducted in November 2002, March 2004 and February 2006.  This evidence establishes that, on range of motion testing, the Veteran's right knee flexion was limited to 106 degrees and that extension was to five degrees.  In addition, objective examination and found intermittent pseudolaxity.  These findings are indicative of a level of impairment consistent with no more than the 10 percent rating assigned for this appeal period for limitation of motion.  

A November 2002 VA examination report noted the Veteran's complaints of general knee pain and stiffness as well as an overall decline in function.  Physical examination revealed moderate crepitus without effusion.

A May 2004 VA examination report reflected the Veteran's complaints of retropatellar pain, effusion, stiffness and giving-way.  Locking or specific flare-ups were denied.  Physical examination revealed tenderness in a retro patellar when depressed.  Range of motion was from zero degrees to 130 degrees with a complaint of tightness at the end point of flexion.  Repetitive motion revealed no fatigability or incoordination.

A February 2006 VA examination report noted that there was no erythema or tenderness found in the Veteran's right knee.  Flexion was to 138 degrees and there was no further limitation of motion on repetitive motion testing.

A February 2006 VA treatment note indicated that there was small effusion in the Veteran's right knee and that range of motion was from zero degrees to 140 degrees.  There was mild medial pseudolaxity without varus/valgus instability.  Patellar pain was found with no joint line tenderness.  An accompanying X-ray revealed mild grade II osteoarthritic changes with mild medial joint space narrowing.

A February 2008 VA examination report noted the Veteran's complaints of right knee pain.  Physical examination revealed crepitation, clicks or snaps, a patellar abnormality in that a contour of the anterior patella had ridges and grinding without masses behind the knee, instability and a meniscus abnormality.  Flexion was from zero degrees to 100 degrees and extension was from 100 degrees to zero degrees with pain beginning at 10 degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  An accompanying X-ray revealed mild degenerative joint disease.

A September 2009 VA treatment note indicated that the Veteran had full extension and flexion to approximately 90 degrees in his right knee.

An October 2009 VA examination report reflected the Veteran's complaints of fatigue, stiffness and pain in the right knee.  Giving way, weakness and tenderness were also reported.  He had difficulty standing and bearing weight on his knee after sitting for long periods of time.  Instability, episodes of dislocation or subluxation, locking episodes or effusions were denied.  Physical examination revealed tenderness, guarding of movement and subpatellar tenderness without crepitation, masses behind the knee, clicks or snaps, grinding or meniscus abnormality.  Flexion was from zero to 121 degrees without objective evidence of pain with active motion.  There was no additional limitation after three repetitions of range of motion.  An accompanying X-ray found mild degenerative joint disease.

A March 2011 VA treatment note reflected the Veteran's complaints of constant pain and morning stiffness in his right knee.  He had difficulty walking more than six blocks, squatting and using the stairs.  Range of motion was from zero degrees to 130 degrees.  There was crepitus in his patellofemoral joint with motion without tenderness to palpation.  The knee was stable in varus and valgus stress testing and ligamentous examination was negative.  An accompanying X-ray revealed mild-to-moderate degenerative changes.

A June 18, 2012 VA knee DBQ report reflected the Veteran's complaints of right knee stiffness.  Physical examination was negative for tenderness or pain to palpation of the joint line or soft tissues.  Flexion was to 110 degrees with pain beginning at 100 degrees and extension was to five degrees with no objective evidence of painful motion.  Repetitive motion testing revealed flexion to be to 100 degrees and extension was to 10 degrees.  There was no evidence of patellar subluxation or dislocation and there were no meniscal conditions present.  An accompanying X-ray revealed mild degenerative changes.

As regards to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability was manifested by extension to 10 degrees and flexion to 90 degrees, at worst.  Such findings do not support a rating in excess of 10 percent under Diagnostic Code 5261 or the minimum, compensable rating under Diagnostic Code 5260.  A February 2006 X-ray demonstrated degenerative changes in the knee.  Therefore, a rating in excess of 10 percent based upon limitation of motion is not assignable.

As previously noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his February 2008 VA examination, the Veteran reported knee pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of right knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees or less or a loss of extension to 15 degrees or more, even after taking reported pain into consideration.  Moreover, to the extent that pain was reported by the Veteran after repetitive motion testing at his VA examinations, the VA examiner noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Also, while the Veteran complained of flare-ups on VA examination in December 2010 and June 2012, a higher rating cannot be based on medical speculation and certainly not lay speculation.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assignment of a higher rating, which there is none here.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that, for the period under consideration, a rating in excess of 10 percent cannot be granted for the right knee on the basis of limited motion.  Moreover, the post-service radiological studies, treatment notes and the VA examination report simply do not reflect objective findings of ankylosis in the knee, or any suggestion that the Veteran effectively experiences ankylosis of the knee.  

Mild medial pseudolaxity without varus/valgus instability, however, was found in February 2006.  The Veteran complained of giving-way of the right knee in May 2004 and in 2009.  The Board finds that the foregoing objective findings coupled with the lay complaints show that the impairment more nearly approximates the symptomatology associated with slight instability of the knee under Diagnostic Code 5257 such that the Veteran is entitled to a separate 10 percent rating prior to June 18, 2012.  The Veteran, however, is not entitled to a rating in excess of 20 percent under Diagnostic Code 5257 for instability of the right knee beginning June 18, 2012 where the June 2012 VA examiner only described the degree of impairment as moderate. 

In addition, there are no objective medical findings of, and the Veteran has not alleged, ankylosis, subluxation, locking, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.

In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes that the severity of his right knee is reflective of a higher degree of compensation level.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The examination findings show that the assigned ratings are appropriate.  

D.  Other Considerations

Additionally, the Board finds that at no pertinent point have the left and right knee impairments been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the left and right knee impairments at all points pertinent to these appeals.  The Veteran primarily complains of pain, weakness, instability, and stiffness.  The Veteran has not described any exceptional or unusual features of his bilateral knee disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right and left knees.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

E.  TDIU prior to August 20, 2010

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities include arthritis of the left knee with chondromalacia, rated as 30 percent disabling prior to November 6, 2006; left lateral instability, rated as 10 percent disabling prior to November 6, 2006; a total left knee replacement, rated as 30 percent disabling beginning on January 1, 2008; arthritis of the right knee, rated as 10 percent disabling; right knee instability, rated as 20 percent disabling, beginning on June 18, 2012; right upper extremity peripheral neuropathy, rated as 10 percent disabling prior to January 30, 2012 and 20 percent thereafter; left upper extremity peripheral neuropathy, rated as 10 percent disabling prior to January 30, 2012 and 20 percent thereafter; diabetes mellitus, rated as 10 percent disabling; right and left upper extremity peripheral neuropathy, rated as 10 percent each as of March 31, 2010.  Also, as the result of the Board's decision herein, an award of 10 percent for left lateral instability prior to November 6, 2006 and an award of 10 percent for right lateral instability prior to June 18, 2012 will be implemented by the RO.  

Currently, the Veteran's combined rating is 80 percent effective from January 30, 2012.  A TDIU was awarded, effective August 20, 2010.  

The Board finds that the evidence does not support granting entitlement to a TDIU prior to August 20, 2010.  In a July 2010 rating decision, the RO sua sponte decided to consider whether the Veteran was entitled to a TDIU. The RO noted that the most recent VA examination report showed that the Veteran was not currently employed and he retired in 2009.  The RO noted that reasons showed for the Veteran's retirement was eligibility by age or duration of work, and medical problems involving the Veteran's knees.  The RO deferred adjudication of the TDIU issue to afford the Veteran the opportunity to submit an application for this benefit if the Veteran felt he was unable to be gainfully employed due to his service-connected disabilities.  

The Board's review of the October 2009 VA examination report shows further that the Veteran reported that while he retired when eligible, "he could have worked two more years."  Evidence associated with the claims file after the July 2010 deferral, includes VA Form 21-8940 (application for increased compensation based on unemployability) received on August 20, 2010 in which the Veteran claimed he became too disabled to work in August 2000 but yet reported that he worked until June 30, 2009.  Thereafter, in a September 2010 Request for Employment Information in Connection with Claim For Disability Benefits (VA Form 21-4192) the Veteran's former employer indicated that the Veteran last worked on June 30, 2009.  The employer only noted that the Veteran retired.   Evidence developed thereafter affirmatively showed that the Veteran was unemployable due to service connected disabilities.  See December 2010 VA examination report, March 2011 Vocational Rehabilitation counseling record and June 2011 decision, and June 2012 VA Social Work and Industrial Survey.  Given the Veteran's statement to the October 2009 VA examiner and the initiation of the claim being on the part of the RO, the Board finds that a claim for TDIU was not credibly raised until August 20, 2010.  

The Board acknowledges the Veteran's lay assertions and his February 2012 hearing testimony that his service-connected disabilities have caused him to be unemployable in his previous employment as a custodian.  The Board notes the Veteran's contention that he maintained employment prior to June 2009 with great difficulty, including his February 2012 hearing testimony that he had been threatened with disciplinary actions from his supervisors.  This is inconsistent with statements the Veteran provided to the October 2009 VA examiner that he retired when eligible but "he could have worked two more years."  Moreover, the Veteran's high ratings were contemplation that his disabilities had a significant impact on his earning capacity.  See 38 C.F.R. § 4.1 (2012) (providing that the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  For these reasons, entitlement to TDIU prior to August 20, 2010 is not warranted. 

      (CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for arthritis of the left knee with chondromalacia for the period prior to November 6, 2006 is denied.

A separate 10 percent rating for left knee lateral instability for the period prior to November 6, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for a total left knee replacement beginning on January 1, 2008 is denied.

A rating in excess of 10 percent for arthritis of the right knee with chondromalacia is denied.

A separate rating of 10 percent for instability of the right knee prior to June 18, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for instability of the right knee beginning June 18, 2012 is denied. 

Entitlement to a TDIU prior to August 20, 2010 is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


